 

Exhibit 10.4

            

Distribution Agreement

(Exclusive Territory)

 

(the “Agreement”)

 

THIS AGREEMENT made as of October 19, 2012

 

BETWEEN:

 

ECOWIN, CO., LTD. a corporation incorporated under the laws of Korea with its
principal place of business at #208, High Tech Center, 1-11, Hosan-dong,
Dalseo-gn, South Korea 704-946

 

(the “Corporation”)

 

- and-

 

VEGALAB, S.A., a corporation incorporated under the laws of Switzerland with its
principal place of business at 20 Rue Adrien Lachenal 1207 Geneva, Switzerland 

 

(the “Distributor”).

 

WHEREAS:

 

(A)The Corporation produces and sells eco-safe all natural agrochemical products
bearing the trademarks listed on Exhibit “A” hereto (the “Products”);

 

(B)The Distributor desires to obtain the exclusive right to promote, distribute
and sell the Products in the Territory (as hereinafter defined); 

 

(C)The Distributor has assured the Corporation that it possesses the necessary
technical and commercial competence and the ability to easily structure the
organization necessary to ensure efficient performance of its contractual
obligations hereunder;

 

(D)The Corporation is willing to sell the Products to the Distributor for
marketing in the Territory (as hereinafter defined) under the terms and
conditions of this Agreement;

 

NOW THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto agree as follows:

 

 Page 1 of 13 

 

 

Article 1

Appointment of Distributor

 

1.1Appointment. Subject to the terms and conditions of this Agreement, the
Corporation grants to Distributor the exclusive right to promote, market,
distribute and sell the Products in the Territory. The Distributor hereby
accepts such exclusive appointment and agrees to use its best efforts to develop
and promote the sale of the Products in the Territory during the Term, in
accordance with the terms and conditions of this Agreement.

 

1.2License. Subject to the provisions of Article 12 hereof, the Corporation
hereby grants to Distributor the non-exclusive right and license to use in the
Territory, only for so long as this Agreement is in force, the trademarks set
forth on Exhibit A hereto, as it may be amended from time to time (the
“Trademarks”) for the sole purpose of promoting and selling the Products in the
Territory, and for no other purpose.

 

1.3Discontinuations; New Products. Nothing in this Article 1 or elsewhere in
this Agreement shall preclude the Corporation from discontinuing the sale of any
Product which the Corporation reasonably concludes is no longer profitable or
otherwise feasible for the Corporation to sell, provided the Corporation gives
the Distributor at least ninety (90) prior written notice of such
discontinuation. If the Corporation develops additional eco-safe all natural
agrochemical products the Distributor shall automatically have the right to
distribute and sell these additional products. In this event the Corporation
shall so advise the Distributor in writing, and the Distributor shall have
thirty (30) from the date of such notice to determine whether it wishes to
decline the right to distribute and sell such new product. If Distributor does
nothing in aforesaid 30 day period, said product(s) shall be added to Exhibit
“A” as a Product. If the Distributor declines, the Corporation may distribute
the new product itself or through another distributor or commission agent in the
Territory.

 

1.4Limitations. The Distributor shall buy and sell the Products in its own name
and for its own account. The Distributor is an independent contractor, and not
an employee, agent, joint venturer or partner of the Corporation. The
Distributor and employees of the Distributor shall identify themselves as such,
and shall make clear the limitations of their authority to any potential or
actual customers of the Products. The Distributor may not, in any manner, accept
any obligation, incur any liability, promise any performance or pledge any
credit on behalf of, or for the account of, the Corporation except those
expressly permitted under this Agreement. Each party shall pay any and all
expenses and charges relating to their performance of contractual obligations
hereunder.

 

Article 2

Products

 

2.1Products. The Products covered by this Agreement shall include over 100
eco-safe all natural agrochemical products manufactured by the Corporation, as
more specifically set forth on Exhibit “A” attached hereto, as it may be amended
from time to time.

 

 Page 2 of 13 

 

 

Article 3

Territory

 

3.1Territory. The territory covered by this Agreement shall be the Americas and
Europe (the “Territory”).

 

Article 4

Prices and Payment Terms

 

4.1The selling price to the Distributor for the Products will be the
Corporation’s list price in effect at the time of the Distributor’s order. The
Distributor shall submit purchase orders for the Products to the Corporation in
writing, which purchase orders shall set forth, at a minimum: identification of
the Products ordered, quantity and requested delivery dates. Title and risk of
loss pass to Distributor in accordance with the definition of Ex Works in
Incoterms 2000. Prices will be FOB the factory unless otherwise specifically
stated.

 

4.2The Corporation’s price list is subject to change on thirty (30) days prior
written notice to the Distributor, and any such price changes shall take effect
only on orders placed after such thirty (30) day period.

 

4.3Payment shall be in U.S. Dollars by irrevocable and confirmed letter of
credit issued at the time of the Distributor’s order and payable at ninety (90)
days from the date of bill of lading. The letter of credit shall be on terms
acceptable to the Corporation, shall be issued by a bank acceptable to the
Corporation and confirmed by a bank acceptable to the Corporation.

 

4.4In the event of any delay in payment of any amounts due to the Corporation
hereunder, the Corporation shall have the right to suspend deliveries and may,
at its option, terminate the order, as well as any and all other orders and
contracts with the Distributor. In the event that the Corporation does not
receive any payment when due, the Distributor shall pay to the Corporation as a
late charge and not as a penalty, interest on the unpaid balance from the due
date until payment is actually received by the Corporation, at 10% interest. The
Corporation’s right to such interest shall be in addition to and not in lieu of
all other rights and remedies arising by reason of such non-payment. Any payment
received by the Corporation may be applied by the Corporation first to any
outstanding interest due and then to any outstanding balance owed by the
Distributor to the Corporation, as the Corporation in its sole discretion shall
determine. The Distributor shall make all payments in accordance with the terms
of this Agreement notwithstanding any claim for any alleged fault, defect or
irregularity in the Products.

 

 Page 3 of 13 

 

 

Article 5

Security Interest

 

5.1Security Interest. The Corporation shall retain title to the Products and
shall have a security interest in the Products sold to the Distributor and all
accounts receivable arising from the sale of such Products, including their
respective proceeds (for purposes hereof, the “Collateral”) until paid in full.
The Distributor, upon the Corporation's request, shall give, execute, file
and/or record any notice, financing statement, continuation statement,
instrument or document which the Corporation shall consider necessary to create,
preserve, continue, effect or validate the security interest in the Collateral
granted hereunder or to enable the Corporation to exercise or enforce its rights
hereunder. The Distributor hereby authorizes the Corporation to file any
financing statements, continuation statements or other documents in any
jurisdiction at any time it deems necessary to protect and maintain the
Corporation's interest in the Collateral, with or without the Distributor's
signature, and the Distributor hereby specifically authorizes the Corporation as
the Distributor's attorney-in-fact to execute and file such statements on the
Distributor's behalf. In the event the Distributor intends to utilize other
warehouse facilities, change its business address or in any other way to
transfer the Products, or any records relating to such Products, including
accounts receivable, to any location other than the address set forth above, the
Distributor shall notify the Corporation in writing at least thirty (30) days
prior to such change or transfer.

 

Article 6

Duties of Distributor

 

6.1The Distributor, at its own cost and expense, shall use all reasonable
commercial efforts to develop and exploit the maximum sales for the entire line
of the Products in the Territory. This covenant to use all reasonable commercial
efforts shall include without limitation the following obligations:

 

(a)Sales Organization. Distributor shall establish and maintain a sales
organization of personnel who are fully trained and knowledgeable about the
Products.

 

(b)Inventory. The Distributor shall maintain an adequate selection and stock of
the Products as is necessary to fulfill customers’ demands and to guarantee
requests for replacement under warranty, as set forth in Article 9 of this
Agreement, as determined by the Distributor based upon its prior business
operations and experience and upon the fixed delivery times.

 

(c)Monthly Reports. Distributor shall deliver to the Corporation no later than
the tenth (10th) day after the end of each calendar month a written sales report
in regard to operations of the Distributor for the preceding calendar month.

 

(d)Advertising and Promotion. The Distributor agrees to conduct, at its own
expense, advertising and public relations campaigns and to attend trade shows.
The Corporation will provide advertising materials including, inter alia, a
first class Product Catalogue, to use in promoting and advertising the Products.
The Corporation reserves the right to review and approve all advertising and
promotional materials not supplied by Corporation.

 

(e)Licenses and Permits. The Distributor agrees that it shall obtain any and all
licenses and permits which may be required under all applicable Federal, State
or local law in order to perform the duties and obligations hereunder.

 

 Page 4 of 13 

 

 

6.2The Distributor undertakes to comply with the rules of fair competition and
all other applicable Federal, State or local laws and regulations.

 

6.3Except as expressly provided by this Agreement, any and all expenses and /or
charges connected with the fulfillment of the Distributor's obligations and
activity pertaining to this Agreement shall be exclusively borne by the
Distributor.

 

6.4The Corporation's representatives may, upon prior written notification, visit
the Distributor's offices at any reasonable time during normal business hours,
in order to assist in the improvement of the sales and marketing of the
Products.

 

6.5The Distributor agrees to provide the Corporation with regular information as
is necessary to keep the Corporation up to date regarding sales of the Products,
market trends, and the products and advertising of competitors.

 

Article 7

Minimum Purchases

 

7.1The minimum purchases to be made by Distributor during each year period
commencing January 1, 2013, are as follows:

 

2013  $1,000,000         2014  $2,000,000         2015  $2,000,000        
Thereafter  $2,000,000 

 

Once annual sales exceed $5,000,000/annum worldwide, this performance
requirement will be moot; and, it will be presumed that Distributor is capable
and in good faith, all benchmarks having been met. If Distributor does come up
short of a benchmark, Corporation may waive said standard of performance in its
sole and absolute discretion.

 

Article 8

Exclusivity

 

8.1During the Term, the Distributor shall not, directly or indirectly (by equity
or management participation, beneficial ownership, rendering of advice or
consultation, contractual arrangement or otherwise), solicit orders for, sell,
distribute or otherwise deal in, any products competitive with the Products
without the express written consent of the Corporation.

 

 Page 5 of 13 

 

 

Article 9

Warranty

 

9.1THE CORPORATION WARRANTS TO THE DISTRIBUTOR EACH PRODUCT SOLD BY IT TO BE
FREE FROM DEFECTS IN MATERIAL AND WORKMANSHIP, WHEN PROPERLY MAINTAINED UNDER
NORMAL USE, FOR A PERIOD OF TWENTY FOUR (24) MONTHS FROM THE DATE OF PURCHASE BY
THE DISTRIBUTOR OF THE PRODUCT (THE “WARRANTY PERIOD”).

 

9.2PRODUCTS WHICH DO NOT CONFORM TO THEIR DESCRIPTION OR WHICH ARE DEFECTIVE IN
MATERIAL OR WORKMANSHIP WILL, BY THE CORPORATION'S DECISION, BE REPLACED OR
REPAIRED, OR, AT THE CORPORATION'S OPTION, CREDIT FOR THE ORIGINAL PURCHASE
PRICE MAY BE ALLOWED PROVIDED THAT DISTRIBUTOR NOTIFIES THE CORPORATION IN
WRITING OF SUCH DEFECT WITHIN THIRTY (30) DAYS OF DISCOVERY AND DISTRIBUTOR
RETURNS SUCH PRODUCTS IN ACCORDANCE WITH THE CORPORATION'S INSTRUCTIONS. NO
PRODUCTS MAY BE RETURNED BY THE DISTRIBUTOR WITHOUT THE CORPORATION'S PRIOR
WRITTEN AUTHORIZATION.

 

9.3THIS WARRANTY DOES NOT APPLY TO ANY PRODUCT WHICH HAS BEEN SUBJECTED TO
MISUSE, ABUSE, NEGLIGENCE OR ACCIDENT BY THE DISTRIBUTOR OR THIRD PARTIES.

 

9.4THE FOREGOING CONSTITUTES THE DISTRIBUTOR'S SOLE AND EXCLUSIVE REMEDY AND THE
CORPORATION'S SOLE OBLIGATION WITH RESPECT TO PRODUCTS FURNISHED HEREUNDER.

 

Article 10

Term and Termination

 

10.1The duration of this Agreement shall be for twenty years with two 10-year
options to renew provided Distributor is in good standing so long as Distributor
meets the benchmarks set forth in Article 7. In the event Distributor fails to
meet the aforesaid benchmarks, then corporation shall have the right to
terminate this Agreement giving the Distributor written notice to terminate this
Agreement ninety (90) days prior to the termination date.

 

10.2Anything in section 10.1 above to the contrary notwithstanding, this
Agreement may also be terminated at any time by the Corporation upon written
notice to the Distributor in the event that after the date hereof:

 

(a)Distributor breaches its covenants of exclusivity set forth in Article 8
hereof and fails to cure within 30 days of notice of default;

 

 Page 6 of 13 

 

 

(b)The Distributor fails to comply in a substantial and material way with the
applicable federal, State and local laws and regulations, pursuant to section
6.3 above and fails to cure within 30 days of notice of default;

 

(c)The Distributor fails to comply with the price and payment term provisions
set forth in Article 4 hereof and fails to cure within 30 days of notice of
default; or

 

10.3Anything in section 10.1 or 10.2 above to the contrary notwithstanding, this
Agreement may also be terminated at any time by either party upon written notice
to the other party in the event that after the date hereof:

 

(a)Either party shall suspend or discontinue its business, or shall make an
assignment for the benefit of, or composition with, creditors, or shall become
insolvent or be unable or generally fail to pay its debts when due, or either
becomes in any jurisdiction a party or subject to (voluntarily or involuntarily)
any liquidation or dissolution action or proceeding with respect to itself, or
to any bankruptcy, reorganization, insolvency or other proceeding for the relief
of financially distressed debtors is commenced with respect to it, or a
receiver, liquidator, custodian or trustee shall be appointed for it, or a
substantial part of its assets (and with respect to any involuntary action or
proceeding, an order entered in the proceeding is not dismissed within thirty
(30) days) or it shall take any action to effect or which indicates its
acquiescence in any of the foregoing;

 

(b)Either party materially breaches any provision of this Agreement and fails to
cure such default within thirty (30) days of receipt of written notice thereof.

 

10.4Procedure Upon Termination. Upon termination of this Agreement, the
Corporation is entitled to restrict or cease deliveries of the Products to the
Distributor, including deliveries on orders already received at the time of the
notice of termination. Also upon termination of this Agreement, the Distributor
shall cease to have any rights, liabilities or obligations hereunder, with the
exception of the Distributor’s obligations under Article 9 and Article 12, which
obligations shall survive termination. Notwithstanding the foregoing, except in
the event of termination by the Corporation pursuant to Section 10.3(a) above,
the Corporation is required to make the Products available to the Distributor in
such quantities so as to enable the Distributor to maintain the Distributor's
own delivery commitments existing before the effective date of termination,
subject to proof being given by the Distributor to the Corporation that it was
under unconditional contractual obligations at the time it received notice of
termination to make deliveries which it can not fulfill from its inventory.
After any notice of termination is given, the Corporation may modify the terms
of payment for any subsequent shipment.

 

10.5Effect of Termination. Upon termination or expiration of this Agreement, all
of the Distributor's rights with respect to the Trade-marks shall immediately
cease, provided, however, that the Distributor may utilize the Trademarks to
sell any Products remaining in inventory or otherwise delivered after the said
expiration or termination for a period of six (6) months from the date of
termination.

 

 Page 7 of 13 

 

 

Article 11

Confidentiality

 

11.1Confidential Information. During the Term hereof and thereafter, the
Distributor agrees to keep secret all Confidential Information and will take all
steps and institute any internal secrecy procedures which may be necessary to
maintain the secrecy of the Confidential Information and further agrees that it
shall not use the Confidential Information except in connection with the
performance of its obligations under this Agreement. Upon termination of this
Agreement, Distributor shall immediately cease to use the Confidential
Information and shall return to the Corporation all documents and copies in its
possession or control which in any way embody or evidence the Confidential
Information. As used herein, the term “Confidential Information” shall mean all
information disclosed to the Distributor or otherwise acquired by the
Distributor in connection with its performance of its obligations under this
Agreement, concerning or relating in any way to the markets, customers,
Products, procedures, plans, operating experience, marketing strategies,
organization, employees, financial conditions or plans or business of the
Corporation, its subsidiaries or Affiliates, except for such knowledge or
information which: (i) is or later becomes publicly known under circumstances
involving no breach of this Agreement by the Distributor; (ii) was already known
to the Distributor at the time it received the information or knowledge; (iii)
is made available to the Distributor by a third party without secrecy obligation
and without breach of its obligations to the Corporation; or (iv) the
Distributor is required by law to divulge.

 

Article 12

Trademarks

 

12.1During the Term of this Agreement, the Distributor shall have the limited,
non-exclusive, royalty-free right to use the Trademarks in connection with the
promotion and sale of Products in the Territory, provided however that the
Distributor obtain the Corporation’s prior written consent to use the Trademarks
in catalogues, promotional materials, and advertising materials.

 

12.2Use of the Trademarks shall conform to the following requirements:

 

(a)The Distributor shall not use the Trademarks in any manner other than as set
forth in Section 12.1 above without the prior written approval of the
Corporation.

 

(b)The Distributor shall not put or retain the Trademarks in the Distributor’s
own name or any business name;

 

(c)The Distributor shall not use the Trademarks in any manner which suggests an
affiliation with the Corporation other than that of distributor of the Products;

 

(d)The Distributor shall not add to, or use with, the Trademarks, any other
trade name, trademark, symbol or device without the prior written approval of
the Corporation. Approval shall not be unreasonable withheld.

 

 Page 8 of 13 

 

 

(e)The Distributor shall employ any symbol or notice with the Trademarks which
the Corporation advises is necessary, from time to time, to identify and protect
the interest of the Corporation in the Trademarks.

 

(f)The Distributor shall apply no other trade name or trade name, nor any
labels, signs or markings of any kind to the Products without the prior written
consent of the Corporation. Vegalab and the Vegalab Trademarks are preapproved.
Approval shall not be unreasonable withheld.

 

(g)Nothing herein shall prevent the Distributor from privately labeling Products
for customers as long as the Corporation is notified of same and does not object
for good cause within 5 business days.

 

12.3The Distributor hereby acknowledges that the Corporation (or Licensors of
the Corporation) are the sole owners of the Trademarks and the goodwill
pertaining thereto and that nothing contained herein shall constitute an
assignment of the Trademarks or grant to Distributor any right, title or
interest therein, except the right to use it as set forth in this Article 12.
The Distributor agrees that it will not contest the Corporation’s (or the
Corporation’s Licensors’) ownership of the Trademarks, either during or after
the Term.

 

12.4The Distributor shall notify the Corporation in writing of any infringement
of the Trademarks in the Territory, of any applications or registrations for the
Trademarks or marks similar to the Trademarks within the Territory, of any suit
or proceeding or action of unfair competition involving the Trademarks in the
Territory, promptly after it has notice thereof.

 

12.5The Distributor agrees that, upon the termination of this Agreement, it
shall have no interest in or right to use the Trademarks in any manner or for
any purpose whatsoever, except for the limited right to sell its then remaining
inventory of Products bearing the Trademarks.

 

12.6If the Distributor acquires any rights to the Trademarks for any reason, it
undertakes to promptly return such rights to the Corporation immediately and
without expense to the Corporation.

 

12.7The Corporation represents and warrants to the Distributor that (i) it is
the registered owner of the Trademarks and/or is the sole authorized licensee of
such Trademarks in the Territory, pursuant to valid license agreements and (ii)
it has the right, power and authority to enter into this Agreement and to grant
to the Distributor the rights granted hereby.

 

Article 13

Force Majeure

 

13.1Neither party hereto shall be liable to the other for delay in any
performance or for the failure to render any performance under this Agreement
when such delay or failure is a direct result of any present or future statute,
law, ordinance, regulation, order, failure to deliver on the part of its
suppliers, judgment or decree, act of God, earthquake, epidemic, explosion,
lockout, boycott, strike, labor unrest, riot, war, or similar catastrophic
occurrence.

 

 Page 9 of 13 

 

 

13.2In the event of any such delay or failure, the affected party shall send
written notice by telefax or telex of the delay or failure and the reason
thereof to the other party within fourteen (14) calendar days from the time the
affected party knew or should have known of the Force Majeure in question.

 

13.3The provisions of this Article shall not be applicable to any obligation
involving the payment of money.

 

Article 14

General Provisions

 

14.1Governing Law. This Agreement and all sales and commission transactions
pursuant hereto shall be governed by the rules of the Commission on Arbitration
and ADR of the International Chamber of Commerce and resolved by binding
arbitration.

 

14.2Notices. Any notice, request, demand, waiver, consent, approval or other
communication required to be given pursuant to this Agreement (each, a “Notice”)
shall be in writing and shall be deemed given: (i) upon delivery, if by hand;
(ii) after two (2) business days, if sent by express mail or air courier; or
(iii) upon transmission, if sent by facsimile (provided that a confirmation copy
is sent in the manner provided in clause (ii) of this Section 14.2 within
thirty-six (36) hours after such transmission), except that if notice is
received by facsimile after 5:00 p.m. on a business day at the place of receipt,
it shall be effective as of the following business day. All Notices are to be
given or made to the parties at the addresses appearing on the first page
hereof, or to such other address as any party may designate by a Notice given in
accordance with the provisions of this Section 14.2.

 

14.3Entire Agreement; Amendment. This Agreement, together with Exhibits hereto,
contains the entire agreement and understanding of the parties hereto with
respect to the matters herein set forth, and all prior negotiations and
understandings relating to the subject matter of this Agreement are merged
herein and are superseded and canceled by this Agreement. This Agreement may not
be modified except in writing, signed by both of the parties hereto.

 

14.4Waiver. The failure by the Corporation to require the performance of any
term of this Agreement or the waiver by the Corporation of any breach under this
Agreement shall not operate or be construed as a waiver of any subsequent breach
by the Distributor hereto.

 

14.5Assignment. Neither party shall assign its rights nor delegate the
performance of its duties or other obligations under this Agreement, including
any claims arising out of or connected with this Agreement, without the prior
written consent of the other party. Notwithstanding, it is anticipated that
Distributor will develop a network of sub-distributors and the assignment of
territories subject to the terms of this Agreement will only be disallowed for
good cause.

 

 Page 10 of 13 

 

 

14.6Dispute Resolution/Costs and Fees. In the event of a dispute the prevailing
party shall be entitled to reasonable costs and attorney fees.

 

14.7Severability. In case any one or more provisions contained in this Agreement
or any application thereof shall be invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
contained herein and other applications thereof shall not in any way be affected
or impaired thereby.

 

IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the
date first above written.

 

    ECOWIN CO., LTD        [tseal.jpg]       Per:  /s/ Kyung Bon Koo Dated:  19
Oct 2012     Name: Kyung Bon Koo Nunc pro tunc October 19, 2012     Title: Chief
Executive Officer           VEGALAB S.A.             Per: /s/ David Selakovic  
    Name: David Selakovic       Title: President

 

 Page 11 of 13 

 

 

AMENDMENT

 

The parties to this Agreement hereby acknowledge and ratify the oral amendment
to Article 3.1 of this Agreement to expand the Territory to: “worldwide
exclusivity SAVE AND EXCEPT Korea”.

 

IN WITNESS WHEREOF the parties hereto have executed this Amendment to the
Agreement as of the date first above written.

 

    ECOWIN CO., LTD.          [tseal.jpg]       Per:  /s/ Kyung Bon Koo Dated: 
19 Oct 2012     Name: Kyung Bon Koo       Title: Chief Executive Officer        
  VEGALAB S.A.             Per: /s/ David Selakovic       Name: David Selakovic
      Title: President

 

 Page 12 of 13 

 

 

Exhibit “A”

Products and Trademarks

 

 Page 13 of 13 

 

 

GRANT OF EXCLUSIVE RIGHTS TO RECEIVE, STORE, RECONSTITUTE, SHIP, MARKET,
DISTRIBUTE, AND SELL VEGALAB PRODUCTS IN THE WESTERN HEMISPHERE TO DAVID
SELAKOVIC

(“Agreement”)

 

Whereas Vegalab, S.A. (“Vegalab S.A.”), a Swiss company with corporate offices
at 15 Rue du Cendrier 1207, Geneva, Switzerland is in the business of marketing,
distributing and selling all natural, sustainable agricultural products, in
particular, agrochemicals manufactured by Ecowin, Inc., a Korean company
(“Vegalab Products”);

 

Whereas Vegalab S.A.’s right to market, distribute and sell Vegalab Products is
exclusive as to the entire world SAVE AND EXCEPT Korea pursuant to a restated
Distribution Agreement attached hereto as Exhibit “A” and made a part hereof by
reference;

 

Whereas David Selakovic (“Selakovic”) is the owner and president of Vegalab
S.A.;

 

Whereas Selakovic by and through Vegalab S.A. has a proven track record for
marketing and selling Vegalab Products;

 

Whereas Selakovic has identified a corporate vehicle suitable for use to
penetrate the agricultural business in the Western Hemisphere market with
Vegalab Products;

 

Whereas Vegalab, LLC (hereinafter “Vegalab Delaware”) is a Delaware limited
liability company which holds all of the product registrations for Vegalab
Products issued by U.S. states and/or countries in the Western Hemisphere; and,
which holds the two Vegalab trademarks currently issued by the United States
Patent and Trademark Office (hereinafter “Registrations and Trademarks”);

 

 Page 1 of 4 

 

 

Whereas Vegalab Delaware has never conducted any commercial business - it was
only formed to hold the aforementioned Registrations and Trademarks;

 

Whereas Selakovic has requested from Vegalab S.A. the assignable exclusive
marketing and sales rights in the Western Hemisphere to the whole line of
Vegalab Products as it currently exists with the understanding that the line of
products may be added to, deleted or modified from time to time;

 

Whereas the Vegalab Products are manufactured in Korea using trade secret
formulations and patented manufacturing equipment by the aforementioned Ecowin,
Inc., a Korean corporation;

 

Whereas Vegalab S.A. and Ecowin, Inc. acknowledge Mr. Selakovic's prowess in
generating sales of the Vegalab Products; and, understand that, based on this
Agreement, Selakovic and any potential assignee of Selakovic intend to change
their position and invest significant time and money to develop the market in
the Western Hemisphere for the Vegalab Products in the hope of reaping very high
monetary rewards;

 

Now, therefore, it is agreed, by and in consideration of $10.00 and other
valuable consideration the receipt of which is hereby acknowledged to be
sufficient, as follows:

 

1.Vegalab S.A. does hereby grant to Selakovic the exclusive right to the Western
Hemisphere territory to receive, store, reconstitute, ship, market, distribute,
and sell Vegalab Products anywhere in the Western Hemisphere.

 

2.It is anticipated and agreed that Selakovic may assign this Agreement to any
entity Selakovic deems in his sole discretion to be in the best interest of
promoting and selling the Vegalab Products in the Western Hemisphere; and,
Selakovic or his assignee may again reassign same if Selakovic or assignee
determines in his, her or its sole discretion that a subsequent reassignment of
all or a part of the rights granted hereby is in the best interest of all of the
parties hereto . Any assignee of Selakovic shall have all the same rights
Selakovic has under the terms of this Agreement.

 

 Page 2 of 4 

 

 

3.Vegalab S.A., in order to facilitate the orderly distribution and sale of the
Vegalab Products in the Western Hemisphere does, simultaneous with the execution
of this Agreement, hereby agree to transfer 100% of the membership shares in
Vegalab Delaware to Selakovic or his designee forthwith as part of the
consideration for this Agreement.

 

4.Selakovic and any assignee of Selakovic agree to continue on with the
registration of Vegalab Products in the United States and other countries in the
Western Hemisphere and agree to keep the Registrations and Trademarks already in
place current, all as Selakovic and any assignee of Selakovic deem economically
viable in their sole and reasonable discretion.

 

5.Ecowin, Inc., by its signature hereto, acknowledges that HPC Acquisitions,
Inc., a Nevada corporation, is a worthy assignee.1

 

6.Ecowin, Inc., by its signatures hereto, acknowledges that Selakovic and his
assignee(s) shall be entitled to pay the “favored nation” price for Vegalab
Products for so long as this Agreement is in good standing on 30 day terms, 2%
in 10 days, unless otherwise agreed by the parties.

 

7.This Agreement shall be construed pursuant to the laws of the State of
Florida. In the event of a dispute, jurisdiction and venue shall lie in Palm
Beach County, Florida; and, the prevailing party shall be entitled to reasonable
attorney fees and costs.

 



 



1 This is a matter that is in the sole discretion of Selakovic; but, this
statement is made to eliminate any question of whether all the interested
parties are in accord.

 

 Page 3 of 4 

 

 

8.This Agreement may be signed in counterparts. Electronic copies of signatures
shall be deemed original.

 

    /s/ David Selakovic     David Selakovic, individually     Date:            
/s/ David Selakovic     Vegalab S.A.     By: David Selakovic     Its: President
    Date:  

 

READ AND APPROVED:           /s/ Kyung Bon Koo     Ecowin, Inc.     By: Kyung
Bon Koo     Its: CEO     Date:      

 

 Page 4 of 4 

